 NEWPORI NEWS SHIPBlll.l)lIN(; & I)RY DOCK C().Newport News Shipbuilding and Dry I)ock Companyand United Steelworkers of America. Case 5-CA10236June 26, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND) MIMB!RS P NLI I.()ANI) TRISI)AI IOn October 27, 1978, the United Steelworkers ofAmerica, herein called Steelworkers, was certified bythe National Labor Relations Board as the exclusiverepresentative of the employees of Newport NewsShipbuilding and Dry Dock Company, herein calledRespondent. The certification followed an electionheld pursuant to a Stipulation for Certification UponConsent Election and the subsequent resolution ofobjections filed by Respondent and Peninsula Ship-builders' Association, herein called PSA, all of whichwere overruled.' Thereafter, on December 22, 1978,the Board issued a Decision and Order in the instantcase,' finding that Respondent had violated Section8(a)(5) and (1) of the Act by refusing to bargain withthe Steelworkers, and ordering Respondent, upon re-quest, to bargain collectively with the Steelworkers.Respondent refused to comply with that Order on theground that there was substantial evidence of miscon-duct affecting the results of the election and, thus,that the Board's certification of the Steelworkers wasinvalid.Thereafter, Respondent filed a petition for reviewof the Board's Order with the United States Court ofAppeals for the Fourth Circuit, and the Board filed across-application for enforcement of its Order. OnMarch 2, 1979, the Fourth Circuit issued a decision'in which it denied Respondent's petition to set asidethe election as well as the Board's cross-applicationfor enforcement, and instead remanded the case tothe Board "for the limited purpose of conducting ahearing to consider whether there is a reasonable like-lihood that the election was corrupted by chain vot-ing."4On March 6, 1979, the Board issued an order inwhich it remanded the case for an expedited hearing,to be held before an administrative law judge, for thepurpose of taking evidence in accordance with thecourt's remand. The Board directed that the adminis-trative law judge, upon conclusion of the hearing, was1239 NLRB 82.2 239 NLRB 1028.1 Newport .Ves Shipbuilding and Dr Dock Co v. N L. R B. 594 F.2d 8.' Id at 12.to prepare and serve on the parties a supplementaldecision containing findings of' fhct. conclusions of'law , and recommendations. Pursuant to notice, sup-plementary hearings were held on March 19. 20. 26.27. 28, and 29. and April 2 3. 4. 5. 6 and 9. beforeAdministrative aw Judge Melvin J. Welles.On May 2, 1979. the Administrative Law Judgeissued the attached Supplemental Decision. There-after. Respondent filed exceptions and a supportingbrief;s PSA6 filed exceptions and a supporting brief:Steelworkers filed cross-exceptions and a supportingbrief';7 and counsel for the Regional Director of' Re-gion 5 filed a memorandum brief in response to theexceptions of Respondent and PSA.iPursuant to the provisions of Section 3(h) of theNational I.abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs, and has decided to affirm the rulings.Respondent has requested oral argument. This request is hereby denied.;as the record. the exceptions, and the briefs adequately present the issues andthe posillons of the parties.In 2 of his )ecision. the Adminlstrative Law Judge. after noting theBoard's declsion not to appeal the United States district court's 1arch 151979, order thai PSA he permitted to participate ;is a flull part) n the hear-ing. concluded that "PSA has been accorded full inlervention rights herein.with the same status is a party as the Steelworkers and the ('ompan)'"Holwever, on April 11). 1979. the L nited States Court of Appeals fi)r theFourth ('ircuit denied lthe Steelw. orkers petition (joined hb the Board) for awrit of numndamnivl on the ground that "lithe issue whether PSA has a right tointervene as a lull parti In the Bolard hearing. and whether it therefore has anght to petition tor rexie. I froln an adserse decision. may prlperl be de-cided h this court ireslew is sought from a final decision of the Board." InRe t'mred Streluoirlkrs o/ Ateriua, AFI. CIO CLC. I00 I.RRM 3111. Ac-cordingl. Ihe Xdmminstrative Law Judge's conclusion that PSA has beenaccorded lull party status herein extends solel) to the hearing on the electionobjectlion issue aitd should nol e cotnstrued as passing upon the question leftopen h) the Fourth (Circuit.' The Steelworkers request for ;in award of liligation expenses is herebydenied as being holly wtllhout meritI In the memorandum brief to the Board. counsel tir the Regional Dlrec-tlr moves the Board Io crrect an error in the unit description conlained inthe Regional Director's Report oln Objections the Board's D[ecision certify-ing the Sleelworkers, and the Board's Decision ordering the Respondent tobargain with the Steelworkers. In those Decisions. the exclusion sectin ofthe unit description begins as follo's: ".. but excluding I I employees nPlant Protection Department ." However. the Stipulation for Certifica-tion Upon Consent Election executed by the parties indicates that the exclu-sion section should begin as follows ". b. ut excluding all employees inPlant Protection Department ." Accordingly, we hereby crrect the unitdescriptiin to comptrt with the intent of the parties as revealed b thestipulationIn addition. counsel for the Regional Director has filed a motion Io recelseinto evidence a dcument cnlaining the names of Board agents assigned tloeach polling site. togelher , ith a numerical breakdown of observers flr eachpart) and the number of eligible oters by polling site. It is alleged that thedocument was attached to the brief olf Respondent to the AdministrativeLaw Judge and that Respondent relied on the contents of the document in itsargument to the Administratise l.a Judge. although the doculment had notbeen placed into eidence during the hearing Inasmuch as the profferedevidence would not require a different result in the instant case. the moltion ishereby denied. See Sec 102,48(dX ) of the National Labor Relations BioardRules and Regulations and Statements of Procedure. Series 8. as amended243 NLRB No. 4999 DE('ISIONS 01: NATIONAL LABOR RELATIONS BOARI)findings,9and conclusions of the Administrative awJudge and to adopt his recommendation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, New-port News Shipbuilding and Dry Dock Company,Newport News, Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in ouroriginal Order dated December 22. 1978, reported at239 NLRB 1028.9 Respondent, PSA, and Steelworkers have each excepted to certain credi-bility findings made by the Administrative law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DrvWall Products., Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings. Specifically. with regard to the Administrative Law Judge's discred-iting of the testimony of Lucky West because West's testimony was incredi-ble on its face, the Administrative Law Judge noted that West a PSA ob-server at poll 4. testified to seeing a group of 12 voters attempt, all at thesame time, to get past the ballot box without depositing their ballots, with aBoard agent able to catch only 6 of them. The record indicates that. inaddition to the testimony noted by the Administrative Law Judge. Westtestified that it was actually a total of 12 voters throughout the day who triedto leave polling place 4 without casting their ballots, and that a total o 6voters were caught by a Board agent. Later. West changed his testimonyagain, indicating that there was actually a group of six voters who tried toleave without casting their ballots who were not caught by a Board agent.and that there was another group of six voters who tried to leave withoutcasting their ballots and who were caught by a Board agent. In light of thevacillating, inconsistent, and uncorroborated nature of West's testimony. theclear preponderance of all of the relevant evidence does not convince us thatthe Administrative Law Judge's resolution of West's credibility is incorrect.SUPPLEMENTAL DECISION ANDRECOMMENDATIONPRELIMINARY STATEMENTMELVIN J. WELLES, Administrative Law Judge: On De-cember 22, 1978, the Board issued a Decision and Order(239 NLRB 1028), finding that Newport News Shipbuildingand Dry Dock Company violated Section 8(a)(5) and (I) ofthe National Labor Relations Act, as amended, by refusingto bargain with United Steelworkers of America, hereincalled the Steelworkers or the Union, as the certified repre-sentative of the Company's production and maintenanceemployees. The certification upon which the Board's orderwas based was issued by the Board on October 27, 1978(239 NLRB 82). On March 2, 1979, the Court of Appealsfor the Fourth Circuit remanded the case to the Board "forthe limited purpose of conducting a hearing to considerwhether there is a reasonable likelihood that the electionwas corrupted by chain voting. If this is shown, the Boardshould set aside the election."'I The court of appeals denied both the Company's petition to set aside theelection and the Board's cross-application for enforcement of its orderThereafter, on March 6. 1979, the Board ordered that"an expedited hearing be held before an Administrativelas Judge for the purpose of taking evidence in accord-ance with the court's remand." and that such Administra-tive Lass Judge thereafter "prepare and serve on the partiesa Decision containing findings of' fact, conclusions of la,.and recommendations."Pursuant to that Order, a hearing was held before me atHampton, Virginia, and at Newport News. Virginia. onvarious dates in March and April. 1979. Briefs were there-after filed by the Company, the Steelworkers. the RegionalD)irector. and Peninsula Shipbuilders' Association. hereincalled PSA.'Upon the entire record in this supplemental hearing.from my observation of the witnesses, and upon consider-ation of the briefs, I make the following:iFINI)INGS ANI) ( ()N(I t1SI()NSBackground --The Election ProceduresAs noted above, the court remanded the case for a hear-ing to determine whether the election of January 31, 1978.should be set aside. The election was conducted at the ship-yard by some 65 or so Board agents. The polls opened at5:30 a.m. and closed at 6 p.m.. with a lunch break fromnoon to I p.m. Voting was at 15 separate polling placesthroughout the Company's premises. Employees were re-leased in small groups throughout the day, on a schedule. togo to designated polling places,The Company was operating three shifts at the time, sothat the polls were open during the entire first (7 a.m. to 4p.m.) shift, and during portions of the second and third.The immediate supervisor of each group of employees gath-ered the group sufficiently early to permit the employees toreach their designated polling place on schedule.' Upon ar-2 PSA participated in the election. receiving 7,548 votes, to 9.093 for theSteelworkers. and PSA also filed objections to the election. The Board de-nied PSA's motion for intervention il the ensuing complaint proceeding ashaving been untimely made. Subsequently, the Fourth Circuit also deniedPSA's motion to intervene, hut permitted PSA to file an amicus curiae briefFollowing the court's remand and the Board's direction that an expeditedhearing be held before an administrative law judge. PSA again filed a motionto intervene. On March 13, 1979, the Board denied this motion "insofar as itrequests that it 'be allowed to intervene as a party participant so that it hasevery right and duty imposed upon the other party thereto.''" he Boardordered, however, that PSA be permitted to intervene as amicus curiae "withthe right to present evidence at said hearing relevant to the issue remandedby the Court." On March 15, 1979. the United States District Court for theDistrict of Virginia ordered that PSA be permitted full intervention in theinstant proceeding. and the Board decided not to appeal that decision. Ac-cordingly, PSA has been accorded full intervention rights herein, with thesame status as a party as the Steelworkers and the Company.3 The Regional Director's motion to correct transcript in four respects ishereby granted. Three of the corrections are ministerial in nature. The fourthinvolves inserting "not" between the words "was" and "chaotic" in witnessHungerford's testimony. The full sentence as reported reads "as they werelined up certain areas were congested, but it was chaotic." Not only do Iremember the testimony as being "not chaotic." but the whole sense of thesentence requires that it be so read.' Most voters were apparently given cards one or two days earlier indicat-ing at which polling places and at which times they were to vote.The shipyard extends for a number of miles. and polling places for somegroups were relatively far from their location on that workday. Some tookonly a few minutes to reach the polling place: others as much as 15 or 20minutes.100o NEWPORI NWS SHIPBLIII.)IN(; & DRY I)(XK (O0.rival outside the polling place, the supervisor would directhis charges to the entrance, wail outside. usually some 20 to40 yards away, until his group voted and regathered. andthen escort the employees back to their workplace. heremay have been minor deviations in this procedure. or per-haps some employees' recollections were faulty. hut it isclear that this was the normal procedure. The groups ofemployees. at least in terms of those employees testifying atthe hearing, ranged from a low of about 5 to a high of about20.The polling places themselves were areas partitioned off(by herculite partitions) at the 15 separate places in everyinstance here relevant they were areas carved out of alarger, sometimes very much larger (hundreds of feet asagainst a perhaps 30 feet square area for the polling placeitself) working area of the plant. The physical setup insideeach polling place varied, depending on the number of vot-ers expected to use the particular area. Assuming that theactuality reflected the expectation. this ranged from a highof about 4,000 voters at polling place number 12 to a low ofabout 200 at polling place number 14." Each polling placecontained at least one check-in table and at least one votingbooth. Polling places 8, 13. 14, and 15 had just one of each.Polling place 12 had 4 check-in tables and 6 voting booths.The number of Board agents also paralleled the expecteduse of the polling places, with 6 agents assigned to pollingplaces 9 and 12; 5 to polling places 1, 2. 4 and I I: down to2 at polling places 14 and 15. There were also about 5Board agents at a "Central Control Headquarters." Therewere some changes during the day in the number of Boardagents: apparently busier places received additional help.There were also some relieving and some rotating, some fornatural reasons, and some due to extreme cold at some poll-ing places. where agents rotated out to warm up. Each poll-ing place also had two or more observers on behalf of theCompany, PSA, and the Steelworkers, and most had atleast one observer from MITU.7Once again, the number ofobservers depended in part on voter use of the pollingplace, with polling place 12 having 5 observers each fromthe Company, PSA. and the Steelworkers.An employee entering a polling place would approachthe check-in table or tables, going to the section corre-sponding to his name in those places where the divisionswere by sections of the alphabet, such as A-G. H-Q. R-Z.The voter would give his name and the last four digits of hissocial security number to the observers. When all observerswere satisfied with the identity of the would-be voter, andhis name appeared on the listing kept at the polling place.he was given a ballot by a Board agent stationed at the end6 Polling place number 15 apparently had 55 voters on the day of theelection, but some 700 or so employees on leave or layoff voted there. Thesefigures are based on a table appeanng In the Regional Director's Report onObjections. Whether or not it is precisely accurate is of no significance. Theremaining polling places accommodated the following numbers of voters:polling place I- 1,895: polling place 2 1,720: polling place 3 810; pollingplace 4--1,410; polling place 5-980; polling place 6 1.005; polling place7-1,005; polling place 8-335: polling place 9-1.860: polling place 10-820; polling place 11 -1.790: and polling place 13- 371.Marine-Industrial and Transportation Union, which received 95 votes.'For convenience's sake, and in the absence of a useful neuter pronoun, Iuse the masculine pronoun. Although man) of the voters were women. themajority were men.of the table.* Either this Board agent or another Boardagent would then direct the voter toward the voting boothor booths. On occasion, there was a short wait. perhaps aline of two or three persons, waiting to get into a otingbooth, just as there were at times lines of up to seven oreight in larger polling places waiting to be checked in andcleared to receive a ballot. The voter would enter a booth.presumably mark his ballot.' emerge from the booth, andplace his ballot into a ballot box, under the aegis of a Boardagent. The voter would then leave the polling place. thenthe building or area where the polling place was located.and rejoin his supervisor. The group would return to workwhen fully assembled.A different procedure was followed when a would-bevoter was challenged by one of the observers or a Boardagent. The challenged voter would be given a ballot anddirected to the voting booth, as would all other oters.When he emerged from the booth. however. he would bedirected to place his ballot in a challenged ballot envelopeand to seal that envelope, at which point it would be depos-ited in a ballot box. Both the Company and PSA adducedtestimony from a number of observers and voters to theeffect that at some polling places, a different procedure wasfollowed with respect to challenged ballots -the Boardagent giving the voter both a ballot and the challenged bal-lot envelope, and the voter presumably sealing the ballotinto the envelope in the privacy of the voting booth. fromwhich he would emerge and deposit the envelope in a ballotbox.The purpose for which the Company and PSA offeredthe testimony of their witnesses in this respect was to showan opportunity (among others allegedly existing) for em-ployees to take unmarked ballots away from the pollingplace. A voter could, under the non-normal procedure.merely seal the challenged ballot envelope with nothing in-side it. and put the ballot given him by the Board agent intohis pocket to use for some nefarious purpose, such as achain-voting scheme. With the agreement of all parties.however. I opened each of the 257 challenged ballot enve-lopes." and each contained a ballot. Accordingly, even ifthe wrong procedure was utilized by some Board agents inprocessing ballots of challenged voters, no unmarked (ormarked, for that matter) ballot was removed from the poll-ing place as a result thereof'2I am inclined to believe thatthe witnesses for the Company and PSA were, in this re-spect, at the very least mistaken as to the procedure used.As my check of the envelopes was concluded before anyBoard agents testified. there was no need for them to bequestioned about the challenged ballot procedure, andthere is also no need for me to make any specific finding inthis regard.I Some variations did exist in precisel) how agents handled the unmarkedballots, and how the) gave them to voters. To the extent material. I willadvert to these differences later in this decision.10 A voter inside the booth would be shielded from view from about theknees up by curtains. There was a shelf in each booth containing pencilssupplied by the Board for use of the voter in marking his ballot.H Neser opened at the election count as not determinarlse, the Steelwork-ers having received 1.500 more votes than PSA, and far more than a simplemajority of all votes cast.12 One of the envelopes of the 257 examined was open at one end. al-though sealed at the flap. The enselope was ohviousl defective. In an)eent, it contained a ballot.1)1 I)l(ISIONS Of NAIIO()NAl L.ABOR RI-.AlIO()NS BOARI)The Aftermath of' the ElectionAs noted above, the Steelworkers received 9,093 votesand PSA 7,54S votes in the election conducted as describedabove." AFter the election, and in timely fashion, the C(om-pany and PSA filed objections to the conduct of' the elec-tion. On May 19. 1978. the Regional Director, in a lcngthReport on Objections. recommended that the objections beoverruled in their entirety and the Steelworkers he certified.On October 27. 1978, the Board affirmed the Regional l)i-rector and on December 22. 1978. issued a Decision andOrder. Finally. on March 2. 1979. the Court of Appeals forthe Fourth Circuit issued its "limited purpose" remand. Asthe meaning and precise scope of the court's remand wasand is the focal point of both the hearing and the decisionin this case. I set forth below the critical language. contain-ing the definition of "Chain voting" from pages 8 and 9 ofthe court's slip opinion:It has long been recognized that the use of pperballots presents special risks of'election fraud. Se. S', .g,,Hackett v. Pre.videnl f tfhe ('it ('ounil of' Prillde/lria.298 R.Supp, 1021. 1028 (E.Dl). Pa. 1969). In particular.it creates the possibility of chain voting.' Chain votingis a major threat to the secrecy-- and therefor to theintegrity-of a democratic election. Laxity in handlingextra supplies of blank ballots, or in allowing voters toleave the polls without depositing their ballots in theballot boxes, multiplies the risk.The presence of blank ballots outside the pollingplace establishes that there was an opportunity forchain voting. but it alone does not necessarily suffice toset aside an election. tFirrell-('heck Steel ('o,. 115NLRB 926. 927 28 (1956); see also Pride Made Prod-irts. Inc.. 233 NLRB No. 34 (1977); Swii & ('reoptl ',l88 NLRB 1021, 1023 24 (1950). However, when thisirregularity is combined with objections suggestingthat a substantial number of blank ballots were left invoting booths. and that the Board could not accountfor all ballots. we think a hearing is essential.The Company's petition to set aside the election andthe Board's cross-application or enforcement of its or-der are denied. We remand the case to the Board forthe limited purpose of' conducting a hearing to con-sider whether there is a reasonable likelihood that theelection was corrupted by chain voting. If this isshown, the Board should set aside the election.4 n Farrell.( heek Steel (orpumir. 15 NLRB 926. 927. In 3 195).the Board defined "chain voting" as follows:By "chain voting." a voter secretes a ballot upon his person withouthaving placed it in the ballot box and takes it rom the voting room toa place where it is marked by someone, who, in turn, gives Ihe ballotto the second person in the chain who then goes into the pollingroom. picks up a blank ballot. goes to the polling booth. deposits theballot marked outside the polling room and secretes the blank balloton his person and by this means takes the blank rom the otingroom. This is repeated again and again until all of those voters wshotake part in the "chain voting" have voted.At the hearing, I rejected, for the purpose of' ruling onwhether or not proffered evidence should be received. then1 MITU received 95 votes. and there were 217 votes against the partici-paling labor organizations. 257 challenged ballots. and 35 void ballotsSteelworkers' claims that (I) the ('toimpan and PSA erelimited h the remand to pesentalio only of evidence ofactual "chain voting," and (2) only evidence that had beenbefore the Regional D[irector, hb way of affidavits, andproffers froml the (ompany and SA, should he received. Iadhere to those rulings, both for evidentiary and decisionalpurposes. Indeed, the Steelworkers' two contentions c;innotstand together. As no evidence o chain g actually oc-curring was ever offered to the Regional l)irector. the sec-ond contention must tall] iI the irst pre ails and vice ser-Si. 14Ihe testimony took 12 dalss of hearing to preselt. andencompassed close to 9() witnesses, about 60 called by the('ompilny and SA aind nearl\ 30 by the Steelworkers andthe Regional l)irector the latter calling 7 Board agents whohald worked the election.A majority o the witnesses called by the (Company wereemployees who voted in the election and who testified tohaving seen one ocr more ballots (other than the one giveneach by the Board agent. o course), in the voting booth heelitered. PSA also adduced testimnon from it number ofvoters. as well as some oi' its observers at the election. con-cerning unmiarked ballots being lound in ballot booths. I he(ornpan, through various witnesses. introduced into evi-dence torn pieces of ballots found in trash receptacles atsome of the polling places the das after the election. Obh-servers for both the ompany and PSA testified to the chal-lenged hallot procedure, as alre;ad indicated. Several wit-nesses testified to having seen hallots utside the pollingplace during the election. Others testified to hav;ing beengiven two ballots bh the Board agent after clearing thecheck-in ables. A number olf itnesses, again primlarily ob-servers. testified to varOtius incidents occurring during theelection, such as a voter going toward the ter booth be-lore being checked in: :oters passing the ballot box withoutdepositing their ballots and having to be called bhack by aBoard agent: Bard agents leaving the polling areas, onewith ballots in his pocket hballots being "stuck" in a portionoft' the voting booth. or being iound by a Board agent or oneof the ohbsersers there: and similar bits of testimonv. TheC(ompany also adduced testimony tending to show that em-ployees are often away rorm their immediate supervisors interms of the physical setup at the work locations.The Company initiated the search for ballots the day af-ter the election. Thus, William Thomas, a section superin-tendent in the maintenance department, as told by hissuperior, Bob Dame, to take two of his salaried people and"go see it' there was an' ballots, or anything that appearedto be unusual pertaining to the election." After searching atpolling places I through 4 Thomas and his helpers foundpieces of ballots in a trash can at polling place three.Michael Brookman, an investigator with the ('ompany,was told to look for "any signs of ballot material" after theelection. He and another investigator searched at pollingplaces I through 4, and fund pieces of ballots at pollingplace 4. Brookman testified that during the same day (theday after the election) he was also sent "to look for any-14 The Steelsworkers argue igorously in their hriel thal mn ruling waserroneous The quesion of the scpe iI the court', rema;nd sill he discussedt'ull) belos10n2 NEWPORT NEWS SIMPBl II.DIN( & I)RY DOCK CO.thing that could he contributed sic) to the election ...anything out of the ordinary."Daniel Bacchus, a foreman in the machine shop. wasasked by his supervisor the day after the election to look forballots. He and his crew found pieces of ballots in a dump-ster where the trash receptacles are dumped, just outsidepolling place 4, after having examined the contents of some55 trash cans (55-gallon drums) and not finding anything.Robert Godfrey. a senior safety engineer for the Com-pany, was directed to search the vicinity of polling placenumber 12 to see "if we found any, you know, loose ballotslaying around, or anything else that might represent a bal-lot," and found a portion of a ballot in a trash receptacle.All witnesses for the Company who testified as to when andwhere they found pieces of Board ballots were completelycredible: indeed, the pieces of ballots found by' them are inevidence. I conclude, accordingly, that there were torn upballots found in the trash receptacles, and in one dumpster,on the day following the January 31 election. The fact thatthe Company set in motion a diligent search for anythingthat might be helpful in objecting to the election does notalter the fact that the results of the search showed up thesepieces of Board ballots.With respect to whole ballots being found outside thepolling places on the day of the election, the Company pre-sented two witnesses. One. Anthony Groh. testified that hesaw "some papers laying around the trash can," outside thedoor of polling place 12 as he was leaving that polling placeearly on the morning of January 31. just having voted.Groh said that he "picked one up and it was the same thingthat I had just filled out, so I wadded it up and threw it inthe trash can." Groh. who had also testified to seeing "somepapers over to the side" inside a voting booth at pollingplace 12. and that he "picked one up and turned theywere faced down: I turned one upside down to see what itwas and it was identical to the election ballot that they gaveme." said nothing at all about either of these occurrencesuntil about 2 weeks before the instant hearing. At that time.he came forward when a general foreman asked a group ofemployees "if we had seen any irregularities." He did notsay anything to any Board agent, or, indeed, to anyone else,about what he saw on the day of the election, even thoughhe testified that he thought "there was something wrong. Itstruck me as wrong because when I picked it up I waswondering to myself, 'why did they give me one if they hadthem already there?'" Polling place number 12 was thebusiest location of all, with close to 4000 voters using it. It isinconceivable to me that only' one person. Groh. wouldhave observed the ballots outside the polling place (by'Groh's own testimony. he picked up only one of the papersoutside the polling place) had they been there. Yet no othertestimony was adduced along these lines throughout thehearing. I am inclined to believe that Groh was confusedand made two "cvents" out of what was just one at thetime.Donald Bartley was the other company witness who tes-tified to seeing unmarked ballots away from any pollingplace the day of the election. According to him, while work-ing overtime on that day (He was on the first shift, endingat 4:00 p.m., and worked, he said, 4 hours of overtime.).shortly before 6:00 p.m.. he was walking along a roadalongside the ship where he was working at the time. on hisway to the bathroom for a cigarette. He looked along theside of the road and "saw a stack of rectangular green cardslaying there. I picked up one of them and happened toobsere it. It was identical to the ballot which I had votedon earlier that day." Bartley estimated the number of bal-lots he saw at fifteen. Bartley first mentioned this 4 daysbefore he testified at the hearing, when he was approachedby a foreman and asked if he had seen irregularities at theelection. The Steelworkers adduced testimony from em-ployee Waymon Free that there were approximately 250employees on the ship Bartley was presumably working onthat evening. Free also testified that on a normal workingday, it was virtually impossible to walk along the routeallegedly taken by Bartley at about 6:00 in the eveningwithout meeting other employees. Later in the hearing, theCompany stipulated that its personnel records showed thatBartley did no! work overtime on January 31. 1978, work-ing just his regular 7:00 a.m. to 4:00 p.m. shift.Manifestly, Bartley's testimony cannot be credited. Notonly was he specific about the time, and that it was during"overtime"- reference as made to the fact that it wasdark and that spotlights were lit to illuminate the road andprotect employees from walking into the water." PSA as-serts that Bartley "may have been mistaken as to exacttimes." but that "no evidence was produced that contra-dicted the fact that Bartley did find some fifteen ballots ..."And the C(ompany argues that "the time that he saw theballots is irrelevant," going on to point out that, in thewords of the Second Circuit in N'... R. B. v. U'nmierva/ (Cam-era (orporatio, 179 F.2d 749, 754 (2d Cir. 1950). remandedon other grounds. 340 U.S. 474 (1951). "It is no reason forrefusing to accept everything that a witness says, becauseyou do not believe all of it.... In this instance. for thereasons sated. the mistake cannot be a mere error in time:it establishes, in connection with all the other circumstancesshowing the ulhAclihood of Bartley alone having "seen"those 15 ballots, that lie uwas falbricating the story. Perhapshe had deluded hinsell into believing that he saw ballotsthat evening, and was not deliberately concocting his story.However. this is not a question of disbelieving part of whata witness sas., but accepting other portions of his testi-niony.PSA also presented a witness. Roxanna Davis. who testi-fied to seeing unmarked ballots outside polling areas. Davishad voted about 10 a.m., and also testified about seeingballots in a voting booth at polling place 12. She claimedthat she saw "some" ballots lying on the ground "afterlunch between 12 and 4 p.m.." later narrowing the timedown to 4 p.m.. when she was leaving the yard for the day.There ere, she said. "dozens" of other employees in thearea at the time, and the ballots were "there on theground."', She "glanced down at them as I walked overthem." I agree with the Steelworkers' contention that Daviscannot be credited in this respect. Despite her insistencethat she saw "ballots." her "glancing down" is not enough" I take notice that at about 6 pm on JanuarN 31, it is dark n NewportNews, Virginia.16 This latter phrase was used in response to the question. "These hallotswere in plain iew lior every dl) to see, right?"'103 I)EC.ISIONS ()F NA IONAI ILABOR RELATIONS BOARD)to satisfy me that she saw what no one else did, near pollingplace 12. during the heaviest period of voting there, and ata time when shifts were changing. It is also inconceivable tome that someone could have left a stack of ballots there aspart of a chain-voting scheme, a stack thus put there, hypo-thetically, just before Davis' passing, and picked up by aco-conspirator just after.Accordingly, I cannot conclude that any ballots werefound outside polling places on the day of the election.I do find, however, that some unmarked Board ballotswere found in some of the voting booths at some of thepolling places during the course of the election. As notedabove, the testimony took various forms and the Steelwork-ers attempted to show that the witnesses who so tesifiedwere mistaken, or deliberately lying, or testified as they didbecause they were "suggestible." So to demonstrate, theSteelworkers sought to elicit from these company and PSAwitnesses their prejudices and biases against the Steelwork-ers, such as their having worked during the Steelworkersstrike that was still going on at the time of the hearing, theirPSA leanings, affiliations, offices, friendships, and the like.The Steelworkers also sought to, and did, bring out that thewitnesses for the most part had not come forward to theCompany or to PSA officials, despite efforts by both to col-lect evidence of irregularities, until after the court remandon March 2, 1979, when company supervisors asked for"irregularities." And none of these witnesses said anythingto Board agents or observers at the time they assertedly sawthe ballots.The Steelworkers argue that an employee who nevercame forward at the time the objections were originally in-vestigated must not have regarded seeing ballots in the vot-ing booths as an irregularity then. They would thus not belikely to regard it as an irregularity now, and come forwardin response to supervisors' requests phrased in terms of "ir-regularity." Rather, the Steelworkers argue, these employ-ees' testimony regarding seeing the ballots was "suggested"to them, with a kind of mass psychology operating. Themost glaring example of this, assert the Steelworkers, in-volves a group of five employees who voted at the sametime, and who testified to seeing ballots in a voting booth atpolling place 10. All five were among a group interviewedby General Foreman Radcliff, who asked them "[Wlhoseen anything?" Each of them then wrote on a sheet ofpaper with names of the 14 people at the meeting alreadyon it, and each wrote essentially the same thing, except thatemployee Greg Hansen wrote "Blank Ballets (sic) inBooth" next to his own name and next to the name of MikeDavis, Nancy Wade wrote "Blank ballots in Booth," Rich-ard Bowen wrote "Empty Ballets (sic) in Booth," and AltonCagle wrote "Blank Ballets (sic) in Booth & out of booth."Interestingly, Hansen's misspelling of "ballots" was re-peated by Bowen and Cagle.And the Steelworkers point to the use of particular "un-usual phrases," such as "the same as what I held in myhand," or "some minor variant" of that phrase, in describ-ing the ballots purportedly seen in the voting booths bysome 10 different witnesses as leading to "the inescapableconclusion ...that all have been prompted and none iscredible."The Steelworkers also view as "suspicious" that "most ofthe testimony concerning stacks of ballots in booths ...emanated from sessions with a .ingle general foremlIan, Rad-cliff." The Steelworkers also advance many other and morespecific bases for discrediting various witnesses. Beforeturning to them I will briefly summarize the testimony ofthe other witnesses, not in specific detail, but by category.Approximately a dozen witnesses testified to seeing oneor more ballots in voting booths at polling place 12. Theirtestimony was much more varied than that of the pollingplace 10 voters. Their times of voting were spread through-out the day: the number of' ballots seen by them rangedfrom "a ballot sitting down on the floor ...face down"(employee Frank Kelsey). a ballot marked for MITl (Sar-ah Walker), and a "half dozen or so" ballots (Roxanna Da-vis), to "15, maybe more, maybe less: I'm not sure" (An-thony Groh). Some of the witnesses testified that thev had"mentioned" seeing ballots at various times prior to theFourth Circuit's decision. Most witnesses said nothing untilafter being questioned by company supervisors after thecourt's decision. James Ferebee, tfor example. was asked byhis supervisor if he saw any blank ballots at the votingpolls.There was no testimony at all as to how any ballots gotinto the voting booths, or how they left it. Voting booths atall locations as to which there was any tesltinony at all wereregularly inspected by Board agents and, in most instances,by observers as well."Other testimony relating to ballots found in votingbooths involved incidents where either an observer orBoard agent found ballots or portions of ballots, whichwere then removed. Thus, employee Richard VanDyke tes-tified that after he was handed a ballot, a Board agentopened the curtain of the voting booth for him to enter.There was a piece of paper on the voting stand, which theBoard agent "reached and grabbed ...and when sheflipped it up it was a ballot," PSA observer ChristopherLynch testified that he found a blank ballot in one of thevoting booths at polling place 7. and gave it to Board agentDepenbrock. [)epenbrock testified that to the "best of hismemory," the incident described by Lynch never happened.I credit Lynch that he found a ballot, but believe he wasprobably mistaken as to which Board agent he gave it to, asthere is no reason at all to discredit Depenbrock."'A group of about a dozen witnesses testified to seeingballots in voting booths at 7 of the remaining 13 pollingplaces. I do not credit the single witnesses who testified toseeing one or more ballots at polling places 1, 4, 6, 7, and 9.That there was no corroboration is itself not a conclusivebasis for not finding that unmarked ballots were seen inthese five booths. All five of these witnesses, however, didnot impress me. Walter Wilson, at polling place one, keptchanging his testimony while being questioned on cross-"* The Board agent in charge at polling place 12 testified that she did notpermit observers to inspect the soting booths after the election started. At allother polling places the practice was apparently to permit inspection byobservers. At polling place 7, fbr example, the Board agent in charge in-structed the observer to "regularly check the voting booths." and he testifiedthat both he, other Board agents, and the observers "inspected the votingbooths continuously throughout the day." Company. PSA, and Steelworkersobservers confirmed that these inspections took place.Iu Mr. Depenbr(c:k is no longer with the Nt.RB He is an attorney with theAirline Pilots Association.104 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.examination about asking for a raise. And his testimonyabout the ballots he saw ("looked like somebody markedthem," and "in that little cubbyhole there") appeared quitevague and uncertain. Lucky West, the only witness whosaw unmarked ballots in booths at polling place 4. was acompletely incredible witness, for reasons discussed belowin another connection. Ronnie Whitmore, although a PSAdelegate, said nothing to anyone either right after the elec-tion or in response to PSA's leaflet seeking this sort of infor-mation back in September of 1978. William Smith. at poll-ing place 9. demonstrated an impossibly poor memory onthe witness stand, and was completely confused about thevoting procedures. And Billy Hinton was not a witnesswhose testimony I could conceivably rel5upon. In addi-tion, the testimony (some of it by stipulation) of 6 otherwitnesses who voted at the same time as Ilinton goes far todemonstrate that there were no ballots in any voting boothsat polling place 6 when Hinton voted.'Two witnesses testified to seeing unmarked ballots at vot-ing booths at polling place 2.2' and three witnesses testifiedto seeing such ballots at polling place I1.'1Finally, a group of witnesses, some voters but primarilyobservers, testified to other incidents involving ballots. Forexample, two voters put their ballots into a sort of tra5in avoting booth at polling place 9. and the ballots got stuckand ultimately had to be pulled out by Board agents. Theseincidents happened late in the afternoon, about 20 minutesapart. Various Board agents agree with a number of observ-ers that this occurred. There is a mild disagreement as towhether both voters then voted subject to challenge. onlyone did so, or one voted a new ballot without being chal-lenged with the second being challenged.Two voters at polling place 12 testified to receiving hal-lots stuck together from the Board agent. Jesse Powell sawthat he had two ballots when he got into the booth, andthat he voted both of them for PSA. and managed to putthem into the ballot box. Kathy Beeler found she had threeballots, voted one of them, and took the other two home inher coat pocket. Several observers testified to Board agentstearing up ballots that were "spoiled." There was also aconsiderable amount of testimony concerning voters leav-ing the voting booths without immediately depositing theirballots in the ballot boxes, but in all but two instances beingstopped by the Board agent and placing their ballots in theappropriate place in the box.2Witness Clarence Felton tes-tified that he saw two voters receive their ballots from aBoard agent at polling place 12 before they had beenchecked off on the voting lists, although both were checked1* It is conceivable that none of the 6 voted in the same booth as Hinton.but not likely.20 Robert Purdue ("other papers laying in the booth that were the samecolor"), and Willie Bivens ("5 or 6 ballots spread out in the first xith").1" Gary Blake ("five ballots laying there on the table"): Virginia Johnston("some ballots in the bt)th ... stacked together"); and Kenneth Odom ("10to 15 ... stacked in the right-hand corner").2 One of these two, involving Lucky West, is discussed later. The otherinvolved Gary Oaks. who, according to witness Dorothy McDutfie. camethrough the exit with his ballot in his shirt pocket. When his fellow workerslaughed, and asked him if he was going to vote, he said "Oh, yeah," andwent back into the polling area. Although there is no further testimon as towhether he did in fact deposit his ballot when he returned, t seems highlsprobable that he did so.off when an observer brought the matter to the attention ofthe Board agent involved. One Board agent, (regory Lew-is, confirmed testimony that he left the polling area withunmarked ballots in his pocket. Observers fotr PSA testifiedto seeing other Board agents with ballots in their handsleave the polling areas for short periods of' time. In oneinstance, the Board agent involved. Thomas Lucas. took thestand and denied having done so.As noted, the Steelworkers ask that most of the PSA andcompany witnesses be discredited, advancing reasons that.they contend, apply virtualil across the board. In addition,the Steelworkers advance particular reasons for discreditingparticular witnesses or groups of witnesses. For example,the Steelworkers claim that both James Ferebee and DavidSpruill should be discredited as to their testimon's of seeingballots at polling place 12 at 1:30 p.m. in part because"their accounts cannot be regarded as corrohorati e sinceFerebee's description of the ballots as stacked is inconsis-tent with Spruill's testimony that the hballots werespread out', with one ballot face up and three ballots facedown." Yet, as noted above, the Steelworkers ould dis-credit the "earls morning" polling place 1(0 witnesses inpart because they in effect corroborated each other toomuch: i.e.. they almost all used "like in mns hand," in de-scribing what they saw. These two examples present an in-teresting contrast. Had Ferebee and Spruill both said"spread out." the Steelworkers sould undoubtedls be argu-ing that their use of identical language casts doubt on theirtestimony. To me. the different words used hb IFerebee andSpruill, words that are not that vastly dissimilar in meaning,is not in and of' itself a basis for concluding that "theiraccounts cannot be regarded as corrohorative."The testimon of the polling place 10 witnesses is. ofcourse. "corroborative.'"' And I do not vie> the "in nmshand" argument as a discrediting factor. About 10. onlabout a third of the w itnesses testit ing to seeing ballots inbooths, used an' ariant of that expression, the uses them-selves varied. and thes were often elicited b questions as towhich the answer was a ,er natural one. I'hus. to the ques-tion "Hovw do sou know the> were ballots?" Blake replied."They was just exactly what I had in m) hand that the5give me to mark on." Johnston replied. "Thes were thesame as the paper that wvas handed to me." Bowen replied."Because theN looked just like what I had in mn hand." andHanson said. "The same thing I had in m) hand." ButRoxanna Davis used three different variants: "I sas ballotsother than the one I had in my hand:" "The were dupli-cates of the one I had been handed:" and "The same coloras what I had been handed." Neither Robinson nor Grohused the word "hand" at all. The former said. "he top onewas like the one which I was given to mark." and the lattersaid. "It was identical to the election ballot that the hadgiven me." The final three. Cagle Jenison, and Bisens. gaveanswers quite similar to that of Blake. In no instance doesthe phrase used hb the witnesses at issue seem an unnaturalway to respond to the questions asked. After all, the ballots"i The fact that other emplo>ees who voted it the same ime as these didnot come forward when G(eneral FI reman Radcfl asked the groulp whetherthey had seen any irregularities is not evidence tha.t hes diel not see hallo,iin the ,oiing hbosths105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven to the voters were presumably not in their feet or theirmouths.The Steelworkers state that witness Parker's "amenabilityto suggestion might well emanate from the fact that he wasoverdue for a wage increase." They also state that witnessStrickland's telling a company foreman a few weeks beforethe hearing about seeing ballots in the booth, and doing soat about the same time as he was promoted, "leaves some-thing of a sour taste." It might, with at least equal validity,be argued that an employee who was overdue for a wageincrease would be resentful of that fact, that he would havethe "sour taste." To argue that those who have receivedraises will testify favorably to the Company out of grati-tude. and those who have not will do so out of hope, reallyleaves nobody at all for the Company to call who could becredited. The Steelworkers also assert that witness RogerArmstrong. called to corroborate that Strickland told himon the day of the election about seeing ballots in a votingbooth, actually "refuted" Strickland's testimony. In fact,Strickland on the stand described the ballots as being "notin a neat pile ... like you might lay a deck of cards, a handof poker, or something like that." His testimony about tell-ing Armstrong. elicited on cross-examination, was merely"I told him about it." And Armstrong testified that Strick-land told him "there was a stack of blank ballots sittingthere. He said he saw them in the booths he went in." The"difference." in my view, is not significant. The corrobora-tion really lies in thefici of a conversation about ballots ina booth on the day of the election, not in the precise lan-guage used, and not in whether Armstrong's 14-month-oldrecollection of the conversation squares precisely withStrickland's description on the stand as to precise details.Here, too, had Armstrong's testimony been that Stricklandsaid to him 14 months earlier exactly the words Stricklandused on the stand at this hearing, the Steelworkers couldrightly be much more suspicious. Armstrong's testimony, inshort, is not by any stretch of the imagination the "deathknell" to that of Strickland.It would serve no useful purpose to go over each andevery witness in this fashion. It suffices for present purposesto say that there were enough witnesses who impressed meas credible, and who survived most of the Steelworkers'suggested tests,"4to establish, as noted above, that therewere some ballots found in some voting booths at somepolling places during the course of the election.In sum, based on all the credible testimony at the hear-ing, I find that unmarked ballots were found in votingbooths5at polling place 2 (about five or six ballots), pollingplace 10 (from about 5 to 10 ballots), polling place 11 (from5 to 20 ballots) and polling place 12 (from 5 to 20 ballots).It is difficult, if not impossible, to be any more precise, andto put an exact figure on the number of separate ballotsseen in the voting booths. I cannot and do not, however,accept PSA's "count" that there were "a total of at leastninety and probably more than one hundred thirty ballotsin the voting booths at eight different polling places." Apart24 Rigid application of all these tests would have stopped Diogenes dead inhis tracks.25This does not include ballots "found" by, or turned over to, a Boardagent, or ballots stuck in trays.from the fact that I have not credited all testimony concern-ing ballots in voting booths, PSA's mathematics is errone-ous, for PSA counts the same ballots seen by different wit-nesses at the same time in the same polling place asseparate sightings. Furthermore, many witnesses testified toexamining only the top ballot in a "stack." Conceivably, theother papers in the stack could have been something otherthan ballots, and clearly any exact count based on this kindof testimony is sheer speculation.I further find that there is no credible evidence that un-marked ballots were seen outside the polling places, or any-where on company property, during the election. Therewere, however, pieces of ballots found in trash receptaclesat or near various polling places the day after the election.I find also that there is no evidence of any voter leavingthe polling place without depositing the ballot given tohim," but that one voter, Powell, did deposit two ballots.and another voter, Beeler, received three ballots from theBoard agent, and took two home with her after voting one.And I find, based on my in canera opening and inspectionof the 257 challenged ballot envelopes, that each containeda ballot.DiscussionA. The Scope of the C(ourl's RemandBefore determining whether the facts emerging from thehearing require that the election be set aside, it is necessaryto resolve the dispute between the Company and PSA, onthe one hand, and the Steelworkers and the Regional Direc-tor, on the other, as to the precise meaning and scope of thecourt's decision. The Steelworkers27argue that the criticallanguage of the court's remand, "for the limited purpose ofconducting a hearing to consider whether there is a reason-able likelihood that the election was corrupted by chainvoting," must be read as requiring proof by the objectingparties, the Company and PSA. that chain voting occurred.and that the Steelworkers perpetrated the chain voting.Only then is the question whether such proven chain votingin fact corrupted the election brought into play.The words "reasonable likelihood," assert the Steelwork-ers, are grammatically linked not to "chain voting" but to"election was corrupted." Therefore, to read the sentence asrequiring only proof supporting a reasonable likelihoodthat chain voting occurred would be to "read the keyphrase 'election was corrupted' right out of the Court'sstandard." Illustrative of the validity of its reading of thecritical language would be a situation where the Companyproved a chain voting scheme existed masterminded by acompany official, with ballots premarked for PSA, and withthe final unmarked ballot thrown into a trash barrel. Obvi-ously, assert the Steelworkers, no court and no board wouldeven consider setting aside an election won by the Steel-26 Dorothy McDuffie testified that employee Gary Oaks walked out of thepolling area at polling place one with a ballot in his breast pocket Theemployees in his group "all laughed" and asked him if he was going to vote.At that point, he went back "behind the curtains." Although there is noevidence beyond that, I infer that Oaks did in fact cast his ballot uponreturning to the polling area.27 For the sake of brevity. I refer to all contentions advanced jointly by theSteelworkers and the Regional Director as "Steelworkers' " contentions.106 NEWPORT NEWS SHIPBUJIIDIN(i & I)RY )DOCK (()workers because of proven misconduct hby the C(ompandesigned to defeat the Steelworkers.The Steelworkers also contend that the scope of the re-mand is essentially limited to matters previously submittedto the Regional Director or discovered by the Regional Di-rector in the course of his investigation of the objections.that no evidence should have been received, or should nowbe considered, "beyond the borders charted bh the Re-gional Director's investigation and report." Citing Boardand court law to this effect generally, the Steelworkers alsoassert that nothing in the court's decision here contemplatesanything other than the usual rule limiting the scope ofevidence, for the court in its decision "ignored 'new' evi-dence of ballots in the booth and relied only on such evi-dence as was presented to the Regional Director."Thus, the Steelworkers assert, since the Court "confineditself to three matters as the factual underpinning for itsdirection of a hearing, ...the presence of ballots in thetrash, the alleged discovery of blank ballots in a booth atPoll 6 and the discrepancy in count fewer ballots castthan persons voting ... evidence going to those three mat-ters was within the contemplated scope of the hearing." TheSteelworkers brief goes on to state, "Evidence of actualchain voting and its impact on the election also no doubtwould have been admissible. So, too, would evidence whichwent to show a reasonable probability-as contrasted topossibility-of such a scheme."Because I fully agree with what the Steelworkers submitis admissible, I necessarily disagree with much of what theSteelworkers assert is not. The Steelworkers' agreement, inother words, that some evidence not presented to the Re-gional Director is within the scope of the hearing is conced-ing that the Fourth Circuit must have contemplated some-thing "other than the usual rule limiting the scope of theevidence." Had proof at a hearing of the facts earlier prof-fered to the Regional Director been sufficient to establish a"reasonable likelihood ...of chain voting," it would havebeen easy for the court to say just that. Indeed, the Steel-workers' argument that proof of actual chain voting is re-quired is predicated on its view that the facts before theRegional Director would not, if shown at the hearing, suf-fice to set aside the election.In an attempt to reconcile these seemingly contradictorypositions, the Steelworkers reason that the "facts" profferedto the Regional Director were enough to "open the door toa hearing." but not enough to warrant setting aside theelection. Thus, the Company and the PSA had the burdenof proving the "threshold" facts, and only if that thresholdwas "cleared" could other evidence of "reasonable likeli-hood" be presented. This somewhat imaginative construc-tion does not do violence to the reading of the court's opin-ion I have embraced. Where the Steelworkers' reading andmine part company is with what kind of evidence the courtfelt was relevant and germane to the "reasonable likeli-hood" test. For reasons set forth immediately hereafter. Ireject the Steelworkers' view that only evidence of actualchain voting so qualifies.The Company and PSA. quite naturally, argue for areading of the court's remand that would virtually requirethat the election be set aside upon proof of ballots beingfound in the voting booths and away from the pollingplaces, and the Regional )lirector heing unable to accotunttor all ballots brought to the election site on Januar 31.1978. heN argue that chain voting corrupts an election perse, and that the court was so holding. with the proof ofchain oting demonstrable by circumstantial eidence. 13keying the words "reasonable likelihood" to "chain voting,"the ('ompany and PSA do read the words "the election wascorrupted by" out of the sentence, but only if those wordsare the essence of' the sentence. I agree with the Compa;lnand PSA that the: are not. I believe that everything in thesentence following the words "reasonable likelihood that"must be read as a single phrase. and that the court did notintend to leave open to the Board, or to me. anv discretionto refrain from setting the election aside if chain votingwere in fact shown to have been reasonably likely.Although the Steelworkers correctly state that chain vot-ing actually proven to have taken place and sponsored hbthe Company or PSA would not be a basis for setting asidean election won by the Steelworkers. it does not follows thata reasonable likelihood of' chain voting, not attributable toeither party, must be treated the same. The latter sittuatinis much more akin to the kind of irregularities. such asleaving hallot boxes unattended, that normall5 require thatan election be set aside wholly apart from the questionwhether any particular parts profited from the irregularit.I agree, however, that "reasonable likelihood" mustmean something more than "reasonable opportlrii. " 'Fhls,the court did not mandate that the election be set asidebecause of. for example, "the presence of blank ballots out-side the polling place." even though the court said that suchevidence "establishes that there was an opportui(tl forchain voting" (emphasis supplied), for the Court went on toadd that this does "not necessarily suffice to set aside alelection." Neither "possibility' nor "opportunity," whichare largely synonsmous being sufficient to set aside theelection, "reasonable likelihood" must be read. as the Steel-workers assert, as virtually synonymous with "reasonableprobahilia." I, therefore, reject the company and PSA read-ing of the court's remand as requiring that the election beset aside on what amounts to proof of ample opporttinit%.in terms of available unmarked ballots, for chain voting.2'Surely the court did not intend that the case be decidedin an automatic or mechanistic manner. The words "rea-sonable likelihood" themselves strongly suggest an in-formed and reasoned judgment, not merely a count of miss-ing unmarked ballots, and clearly imply that all thecircumstances of the election and its environment be takeninto account. Otherwise, as I stated earlier, opportunitvalone would suffice to set aside the election.Finally. I agree now, as I did at the hearing. that thecourt, which went on to state unequivocally that the Board"need not conduct an evidentiary hearing on any of theother objections to the election." has eliminated from con-sideration here what the Company and the PSA urge asalternative bases for setting aside the election: "a violationof the integrity of the Board's election processes" (Com-pany brief ); "the Board failed to follow established proce-s PSA in particular emphasizes that a single aailable unmarked hallotpresents the opportunity for chain voting. .4 ibriori, two such ballots presenttwice the opportunity and 50 such ballots 50 times the pportunits.10)7 I)1('ISIONS O NAI IONAL ABOR RELATIONS BOARDdures for election conduct" (('ompany brief): "the integrityof the election process was totally and prejudicially com-promised and ...the procedures and safeguards designedto insure a fair and impartial election were likewise violatedand compromised" (PSA brief).As I indicated, and as both the Company and PSA recog-nize,.' allegations of' this nature are beyond the scope of thecourt's remand. 'This type of allegation by the Companyand PSA was specifically rejected by the Regional Directorin his Report on Objections, by the Board in its Decisionand Certification, and by the court in unequivocally affirm-ing the Board in this respect. In any event, the view that the"integrity of the process has been seriously and irreconcil-ably compromised" is not borne out by the facts. TheBoard agents, as I have already found, were doing their jobsdiligently and properly. Not every Board agent was experi-enced (some apparently had no experience at all) in con-ducting elections. But the Board agents in charge of thepolling places were all experienced field personnel. And, asBoard agent Depenbrock testified, when he discovered onewho had no experience, he had her perform the routine andsimple task of staying at the entrance of the polling areaand letting three or four people in at a time.The testimony shows that Board agents were in fact vigi-lant, and where their attentions may have lapsed, or lack ofeyes in the backs of their heads or lack of X-ray vision mayhave caused momentary failures to see everything going on,they were quick to correct irregularities as their attentionwas called to them. For example. a number of companyand PSA observers testified to people emerging from thevoting booths and getting past the ballot box without de-positing their ballots therein. In every instance save one, theBoard agent "caught" the person and had him deposit hisballot.The exception, according to witness Lucky West, in-volved a group of 12 voters apparently attempting all at thesame time to get past the ballot box without depositingtheir ballots, and with the Board agent able to catch only 6of them. West's testimony was incredible on its face, for 12voters could not conceivably emerge from the voting boothsat one time, let alone rush pellmell to the exit in an attemptto avoid depositing their ballots. Had such an incident oc-curred it would have been in the presence of Board agents,observers from all parties, and the voters themselves. Yetthere was no corroboration of West's remarkable story, andthere was testimony from company observer Major andSteelworkers observer Holland regarding polling place 4,with neither of these witnesses ever seeing more than a sin-gle voter at a time, and only 2 of those, getting by the ballotbox. As mentioned above, both of these were broughtnThey argue that the court's language "The Board need not" scarcelyprohibits the taking of evidence with respect to such matters. But the Boardin its brief to the court was resisting holding a hearing with respect to pre-cisely this kind of allegation, and the "need not" is clearly not intended to beread as "We won't require it, but it would nevertheless be a good idea foryou to do so."30 George Major also testified that he saw a Board agent at polling place 4take some ballots out of the box where unmarked ballots were kept whichseemed to have a "rip down the side." The Board agent asked Major i theballots "looked marked," and when Major said they did, the agent "torethem up and put them in a brown envelope the) had on the table." Majoralso testified that a Board agent found a ballot on the tray in a voting boothback to deposit their ballots. Accordingly, the "exception"is no exception at all. And there is thus no credible testi-mony that any voter actually got away from the pollingplace without depositing a ballot in the ballot box.'Ihe very paucity of evidence at the hearing, or profferedto the Regional Director, at the time of the objections con-cerning Board agents' presumed derelictions in an electionof this magnitude-with more than 17.000 voters-is itself.to me, rather remarkable. Were the few that may have oc-curred to require that the election be set aside, I woulddoubt that the Board could ever conduct a valid electionwith a large electorate.As the Second Circuit said in Polymers. Inc. v. N.I..R.B.,414 F.2d 999 (2d Cir. 1969). "A per se rule of possibilitywould impose an overwhelming burden in a representationcase. If speculation on conceivable irregularities were unfet-tered, few election results would be certified, since idealstandards cannot always be attained."B. Was There a "Reaonale Likelihood" of ('hain Voting?To the extent that unmarked ballots were in the votingbooths, of course. a voter seeing them could have put one ormore in his pocket and have had no difficulty in leaving thepolling place after depositing his ballot in the ballot box.Based on my findings above, therefore, the opportunity forchain balloting did exist. The opportunity thus created,however, is more theoretical than practical on the /wts. ofthis case, including the lack of any testimony as to certaincritical matters, and in light of the logistics of such a votingscheme.As the definition quoted by the Fourth Circuit shows, achain-voting scheme needs some sort of "control station,"and some sort of controller, or leader, or mastermind, inorder to operate. The leader starts the chain by giving aballot already marked with the leader's selection to a voter,who then proceeds to the polling place, is checked in, gets aballot from a Board agent, and proceeds into the votingbooth. Inside the booth, the voter takes the marked ballotout of his pocket, puts the unmarked ballot in its place,leaves the booth, deposits the marked ballot in the ballotbox, and leaves the polling place. This first link in the chainwould then need to rendezvous with the leader to give himthe unmarked ballot.The next prearranged link in the chain must then get thisballot, now marked by the leader, from him, and repeat theprocedure. The chain goes on in this manner-voter toleader to new voter to leader ad infinitum, or at least untilthe end of the election or until the chain is broken or fin-ished, whichever comes sooner.The entire setup of the plant, the polling places, and thelogistics and schedule and procedures used in voting at thiselection make the likelihood that chain voting resulted fromthe presence of unmarked ballots in voting booths virtuallynonexistent. Suppose, for example, a proponent of one ofthe unions involved in the election, or a "company" sup-while checking the booth immediately after a voter had left and placed it inthe ballot box. And. as noted, he testified that a voter on one occasion wentby the ballot box, after leaving the voting booth, without depositing a ballot,but that the Board agent stopped the voter before he reached the exit, andhis ballot was deposited in the box.108 NEVPOR I NI.W'S SIPBLUILI)ING & I)RY I)(X'K (O.port, decided to use a chain-soting scheme. he purpose ofsuch a scheme is, of course, to insure that voters whosepreference was in doubt voted ftor the choice of the master-mind, or leader. No useful purpose is served by having thechain comprised of known-to-be ardent supporters.' So thesupporter, who would have to be a company employee orofficial entitled to be on the premises (no outside organizeror official of any of the three participating unions. for exam-ple, could have served as leader)., would have to prearrangea list forming the chain. and these voters would have tohave been bribed or coerced to vote a certain waN. Then theleader would need to be able to start the chain, bh\ thefortuity of a blank ballot being available at the precise timewhen a henchman, in on the chain voting scheme, hap-pened to be in that particular ballot booth out of the morethan 35 used at the election in 15 polling places, and thenable to take the ballot to the leader at a prearranged place.The leader would then have to be in a position to coordi-nate the continuation of the chain.The chain could not consist of a group of voters going tothe polls at the same time and place. for emplo\ees so vot-ing came to the polling places with their supers isors and leftwith them. unless someone inside the polling place was themastermind-one of the observers or Board agents. Thiswould be a practical impossibility in view of the voters'method of progressing through the polling place and thevirtual impossibility of an observer or Board agent beingable to get a blank ballot from a voter leaving the ballotbox, mark it, and get it unseen to a new voter prior to thatone going into the voting booth. all this with at least furother observers and two Board agents all in the small votingarea.Therefore, again as a practical matter, the first voter in achain voting scheme (following the one who brings out thefirst unmarked ballot) would have to give his unmarkedballot to the leader back at or near his work station afterreturning in a group with his supervisor. The leader wouldthen have to be in a position to get this ballot, now suitablymarked by him, to the next man. somewhere in the area -an employee whose schedule of voting was such that hevoted not only after the first link in the chain, but suffi-ciently after so as to permit the first man to get back fromthe polling place to his work area, itself an unpredictableperiod of time. Even assuming everything running assmoothly as possible, the time consumed in forging a singlelink in this chain would seem to have made the use of thisprocedure an exercise in futility. A chain started immedi-ately after the polls opened at 5:30 a.m., in view of thetestimony that shows about 1/2 hour as perhaps the mini-mum time for the round trip from work station to pollingplace and back for any particular group. could only em-l' In the thousands of election conducted b the NLRB since 1935, withmore than 50 million voters, there has never been an evidence, or even anshint, of chain voting. The use ofr chain voting land there is very little rittenon the subject) seems to have been in conjunction with big ct? machines.such as Tammany Hall in New York, Boss Crump in Memphis. and FrankHague in Jersey Cit.y in the days prior to machine voting. The boss or bosses(wardheelers and the like), would pa) hundreds of people to vote for theircandidates, and would use the chain procedure to make sure the voter "de-livered." The leader would be a short distance from the polling place. andreceive and dispense ballots with expedition as well as with mpunity.brace perhaps two dozen voters during the voting day evenwith clock-like split-second timing at each stage.All this would have to be accomplished without anyonewitnessing any of the exchanges. There is no evidence at allin this case. none proflered by PSA or the Compans, noteven a hint or suggestion. of anyone witnessing a singleballot being passed from one voter to another, or even apiece of paper looking like (or not looking like, for thatmatter) a ballot being passed.The initial fot malion of such a chain would also seem tohave presented almost insuperable difficulties. As noted. thechain could not consist of a group of employees whoworked together under one supervisor, for they would votetogether and be escorted to and from the polls hb theirsupervisor. So the chain would of necessity consist of em-ployees from as many different groups as there were em-ployees in the chain. And, given the assumption that em-ployees in such a chain would not be the most ardentsupporters of the choice they were to vote for. the risk ofjust one recalcitrant member or sought-to-be member of achain refusing to go along, and spilling the beans, wouldsurely be high. A project of such doubtful utility, fraughtwith such danger of exposure,': requiring great effort forsuch minuscule returns, and dependent fbr its success onthe fortuity, hardly a foreseeable matter in terms of timeand place. of unmarked loose ballots being in the votingbooths and the right man being there at the right time tostart the chain, does not suggest a "reasonable likelihood"that chain voting occurred.iWith respect to ballots outside the polling places. most.if not all, the same logistical problems present themselves interms of their establishing a reasonable likelihood of chainvoting having corrupted the election. Whole ballots fundoutside during election day would have provided an oppor-tunity for chain balloting to begin, in the same way thatextra ballots inside the voting booths would, but their usefor that nefarious purpose would still depend on the acci-dent of someone on the lookout foIbr a way to set the chain inmotion finding one. and then following through in the man-ner outlined above.As to the pieces of ballots found the next day in trashareas near a number of polling places. there are sufficientlegitimate explanations for their presence so as to renderthe conclusion that they were the end product of a chain-1 As the Steelworkers point out in their brief some 8000 voters at theelection did not select the Steelworkers Ans one of these. or any Steelwork-ers supporter who would not "have countenanced deliberate fraud on itsbehalf." (a number, I would guess. that would include almost all of themwho witnessed part of the process of a chain-voting bngade) could he its"death knell."" The Compan5and PSA argue that supervision at work was not so con-stant as to preclude the passing of ballots. The, point to the fact that em-ployees were free to go to rest rooms and on smoke breaks. and to makework-related trips to places such as a tool room. Thes also argue that oppor-tunity existed "during the shift change and even outside the shipyard itself'to pass ballots. The utility of any of these methods is highly questionable.Passing of ballots as part of a chain voting scheme at shift changes would notprovide many links to a chain. And the other methods would all depend onno one witnessing the transaction who might thereafter expose the schemet4 As found above, there is no credible evidence of any ballots being seenoutside the polling places during the election. There were, however. the tornpieces found by the company search the next das. And. because of thediscrepanc in the count between number who voted and number of ballotscast, I will assume for decisional purposes that some whole unmarked ballotsgot awa5from the polling places during the election.109 DECISIONS O1: NATIONA. IABOR RELATIONS BOARI)voting scheme or schemes at the very bottom of the list ofprobable sources. I agree, indeed, with the Steelworkers'suggestion that someone clever enough to carry out a chain-voting scheme in the circumstances of this election withoutanyone having detected it would hardly he likely to leavethe last unmarked ballot in a trash can near a polling place,or anywhere else where it might be found5As noted above, the Company and PSA attempted toshow that some Board agents used a challenged ballot pro-cedure that differed from the one normally used, in thatthey permitted challenged voters to seal their ballots intochallenged ballot envelopes in the privacy of the votingbooths. This procedure would, of course, permit such avoter to take his unmarked ballot away from the pollingplace, as he deposited only an empty envelope in the ballotbox, and this opportunity would be a much likelier way tostart a chain than the fortuity of finding a ballot inside avoting booth or outside a polling place. For, assuming fore-knowledge of this deviant procedure, a supporter of one ofthe unions could arrange to be challenged by an observer ofthe same persuasion, or be someone in fact not eligible tovote and sure to be challenged, and thus predictably ratherthan by accident procure a ballot to start the chain. But, asset forth above, every single challenged ballot envelope con-tained a ballot. And all the other difficulties in the way ofimplementing a chain voting scheme would be the same asthey would be in the case of the initial ballot being found inthe voting booth.PSA and the Company both argue for a somewhat lessstringent test than the court's stated "reasonable likeli-hood." As PSA puts it in its brief. ". ..the integrity of theelection process requires that the showing of 'reasonablelikelihood of chain balloting' be satisfied by the showing of'some' likelihood that chain balloting had occurred." BothJ" The vote count discrepancy of nine (nine more voters than votes, that is)would, on the assumption that nine voters left the polling areas with unde-posited unmarked ballots, add these nine to the number of available un-marked ballots providing an opportunity for chain voting. This additionalnumber in no way increases the likelihood that chain balloting occurred. Aswith the pieces of ballots, there are many explanations for the discrepancythat are completely benign.PSA and the Company bolster this argument by pointing tothe "difficulty" and "impossibility" of actually provingchain balloting. "It is not likely that one could present evi-dence of a chain balloting scheme which would make theparticipants. if disclosed, guilty of a felony" (PSA brief).Quite to the contrary, if chain voting is in fact a felony, it iseven less likely that it would be undertaken in a milieuwhere detection would be highly probable, and for a gainthat would be problematical at best (all or most of the vot-ers in the chain might have voted the "right" way in anyevent), and minimal in terms of numbers.To sum up, the evidence at the hearing establishes, in myview, that a chain balloting scheme was unlikely to haveoccurred. And the chances of such a scheme being arrangedon the spur of the moment when a supporter of one of theparties found an available unmarked ballot would appeareven less likely, if possible, than a prearranged scheme, inview of the logistical difficulties already set forth.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CON( SIONS O(I LAW1. There is no reasonable likelihood that the January 31,1978 election was corrupted by chain voting.2. The objections to that election should therefore beoverruled.Accordingly, I hereby issue the following:RECOMMENDATION16It is accordingly recommended that the Board reaffirm itsprevious conclusion that the Steelworkers was properly cer-tified, overruling the objections to the conduct of the eiec-tion filed by the Company and by PSA, and that it alsoreaffirm its September 22. 1978, order that the Companybargain with the Steelworkers.36 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions and recommendation herein shall, as provided in Sec. 102.48 of'the Rules and Regulations, be adopted by the Board, and all objectionsthereto shall be deemed waived for all purposes.110